DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 02/07/2022, have been entered.
	Applicant’s amendments have caused withdrawal of the rejections under 35 U.S.C. 112(d) of claims 16 and 17 as being of improper dependent form.
Claim 1, 16, 26-28 and 36 have been amended.	
Claim 42 has been added.
	Claim 41 has been cancelled.
	Claims 1-2, 5-7, 13, 16, 18, 24, 26-28, 30, 32-33, 36, 38-40, and 42 are pending in the application.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
With respect to the affidavit filed 02/07/2022 by Dr. Pierre-Luc Boudreault, Examiner thanks Dr. Boudreault for the additional data provided but the argument of unexpected results is not convincing, nor is it commensurate in scope with the claims. 
Applicant has provided two unique device examples with two trial compounds and tested each compound against a non-fluorinated analogue. Applicant claims that the compounds demonstrate improved, saturated, emissive wavelength. The emissive wavelength of Inventive Compound 1 is only 2nm longer than the Comparative Compound 1 in Device 1 and the emissive wavelength of Inventive Compound 1 is identical to the Comparative Compound 1 in Device 2. The argument of unexpected results is not compelling as the wavelength is the same, or extremely similar in the two examples which use Inventive Compound 1. Furthermore, without any statistical evaluation or error stated, it is unclear if 2nm is a significant difference. 
With respect to the devices of Inventive Compound 2, while the compound does appear to demonstrate a larger difference in emissive wavelength, as supported by paragraph 0074 of Kamatani et al. (US 2003/0059646 A1), it is well known that the position and presence of fluorine atom(s) can change the HOMO/LUMO energy gap of a compound and consequently its emissive wavelength, thus, a person having ordinary skill in the art would know to substitute a fluorine atom at different positions on an organometallic structure in order to influence the HOMO/LUMO energy gap of the compound and tune the emissive wavelength. 
With respect to Applicants argument of increased lifetime, Examiner agrees that both Inventive Compound 1 and Inventive Compound 2 appear to demonstrate a longer lifetime than the Comparative Example 1, however, there is no statistical evaluation of the results nor is there any error stated, and is it is unclear if any statistical significance is present between the examples.
However, assuming the increase in lifetime is statistically significant, the claims are drawn to 10 different organometallic ligands which could be expected to have different chemical and physical properties. Applicant has only provided data for the evaluation of one of these structures. Furthermore, the primary reference recited, Kamatani et al. (US 2010/0219407 A1), reads on more than one of these embodiments (See formula (4) in paragraph 0008 and compare to the third embodiment of claim 1), and any presentation of results is not commensurate in scope with the claims.
For at least these reasons, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 26 and 27, claims 26 and 27 depend from a cancelled parent claim, 17.
For the purpose of continuing examination, claims 26 and 27 will be treated as dependent from claim 1.
Support for this interpretation comes from the claims dated 04/29/2020 in which claim 17 was previously dependent from claim 1 prior to being cancelled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claims 26 and 27, claims 26 and 27 depend from a cancelled parent claim, 17.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 13, 16, 18, 24, 26, 28, 30, 32, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Kwong et al. (US 2003/0072964 A1).
With respect to claim 1, Kamatani discloses an organic metal complex with a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    250
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    597
    media_image2.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image3.png
    285
    269
    media_image3.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or deactivating groups can influence the HOMO-LUMO gap of a compound, allowing for the wavelength of emission to be changed (paragraph 0171, lines 11-14, and 20-26). Kwong also specifically gives the example of a halogen as a deactivating group and an alkyl group as an activating group (paragraph 0167, lines 1-9 and 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 2, Kamatani in view of Kwong teach the compound of claim 1 and Kamatani teaches iridium complexes (paragraph 0050).
With respect to claim 5, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a dimethyl substituted benzene, as discussed above.

    PNG
    media_image4.png
    99
    118
    media_image4.png
    Greyscale


 With respect to claim 6, Kamatani in view of Kwong teach the compound of claim 1, and each Y is carbon.
With respect to claim 13, Kamatani in view of Kwong teach the compound of claim 1, and ring A is a 6-membered carbocyclic ring and at least one of the R1 is para to M.
With respect to claim 16, Kamatani in view of Kwong teach the compound of claim 1, and the ligand LA is selected as the embodiment below.

    PNG
    media_image5.png
    258
    193
    media_image5.png
    Greyscale

The embodiment above reads on the instant claim when each Y is a carbon atom, R5 is an alkyl (methyl) group, R6 is hydrogen, R9 is a halogen (fluorine) atom, and R10 is a hydrogen atom.
With respect to claim 18, Kamatani in view of Kwong teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Kwong in a homoleptic or heteroleptic organometallic complex and arrive at the compound of the instant claim since either structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 24, Kamatani in view of Kwong teach the compound of claim 18. Kamatani also teaches that ancillary ligand may have the structure below (paragraph 0050, and formula 10).

    PNG
    media_image6.png
    212
    310
    media_image6.png
    Greyscale

In this formula, R65-R72 are hydrogen atoms (paragraph 0052, lines 1-2), and form a phenylpyridine ligand. This reads on the instant embodiment below when each X is a carbon atom, and there are no R substitutions.

    PNG
    media_image7.png
    288
    157
    media_image7.png
    Greyscale
 
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the ancillary ligand of the instant claim since the combination of elements would have yielded the predictable result of an ancillary ligand compatible with a compound of the claimed invention, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 26 and 27, Kamatani in view of Kwong teach the compound of claim 1, and Kamatani teaches the compound may have the formula MLm-L’n where L is the benzoisoquinoline ligand, L’ is the ancillary ligand, m is an integer of 1 to 3, and n is an integer of 0 to 2, provided that m+n=3.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use the ligand of Kamatani in view of Kwong in a homoleptic organometallic complex, in which case LC (claim 26) and LB (claim 27) would not be present, and arrive at the compound of the instant claim since the structure would have yielded the predictable result of light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As Kamatani in view of Kwong teaches a homoleptic species, the heteroleptic version of the instant claims become alternative to the primary species, and thus the features of LC and LB are not required by the claims, and Kamatani in view of Kwong reads on the claims.
With respect to claim 28, Kamatani discloses an organic light emitting device which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    250
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    597
    media_image2.png
    Greyscale

In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image3.png
    285
    269
    media_image3.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or deactivating groups can influence the HOMO-LUMO gap of a compound, allowing for the wavelength of emission to be changed (paragraph 0171, lines 11-14, and 20-26). Kwong also specifically gives the example of a halogen as deactivating and an alkyl group as activating (paragraph 0167, lines 1-9 and 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 30, Kamatani in view of Kwong teach the OLED of claim 28, and Kamatani teaches the organic layer is an emissive layer (paragraph 0122) and the compound is a dopant (paragraph 00132).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Kamatani in view of Kwong in the emissive layer of an OLED as Kamatani teaches this is an appropriate application of compounds of the instant claim.
With respect to claim 32, Kamatani in view of Kwong teach the OLED of claim 28, and the organic layer further comprises a host with a carbazole group, which is given on page 33 and pictured below.

    PNG
    media_image8.png
    148
    285
    media_image8.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art to use a carbazole containing host material in the OLED of Kamatani in view of Kwong as Kamatani teaches this is an appropriate host material for compounds of the instant claim.
With respect to claim 36, Kamatani discloses an organic light emitting device, which may be a consumer product (“image display apparatuses, a light source of printer, lighting equipment, backlight of liquid crystal displays and the like”, paragraph 0157) which comprises an anode, a cathode, and an organic layer comprising the inventive organic metal complex (paragraph 0114), which comprises a benzoquinoline or benzoisoquinoline structure (formulae 2 and 3, paragraph 0008), which is pictured below.


    PNG
    media_image1.png
    250
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    597
    media_image2.png
    Greyscale


In this compound, ring B is a methyl substituted benzene group (paragraph 0009 and paragraph 0034, lines 1-4), ring A is the benzoisoquinoline pictured in formula 3, and R4 is a fluorine atom (paragraphs 0025-0026).
This combination forms the ligand pictured below.

    PNG
    media_image3.png
    285
    269
    media_image3.png
    Greyscale

Kamatani includes each element claimed, with the only difference between the claimed invention and Kamatani being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light emitting material with high efficiency without an emission wavelength being lengthened when a quinoline or an isoquinoline skeleton is used (paragraph 0087), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Kamatani does not teach a preferential use of a fluorine substituent.
Kwong teaches phosphorescent organometallic complexes comprising phenylquinolinato ligands (abstract).
Kwong teaches that molecular orbital calculations can be used to determine what moieties of a ligand contribute to the HOMO and LUMO of a compound, and that activating or deactivating groups can influence the HOMO-LUMO gap of a compound, allowing for the wavelength of emission to be changed (paragraph 0171, lines 11-14, and 20-26). Kwong also specifically gives the example of a halogen as deactivating and an alkyl group as activating (paragraph 0167, lines 1-9 and 13-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute a fluorine atom and alkyl group onto the ligand of Kamatani in order to change the HOMO-LUMO gap of the compound and tune the emissive color, as taught by Kwong.
With respect to claim 38, Kamatani in view of Kwong teach the compound of claim 1, and ring A is phenyl.
With respect to claim 39, Kamatani in view of Kwong teach the compound of claim 1, and the compound has the claimed structure where Ring A is phenyl, as discussed above.
With respect to claim 40, Kamatani in view of Kwong teach the compound of claim 39 and R2 is a fluorine atom.
Given the general formula and teachings of Kamatani in view of Kwong, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound of claim 1 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as electroluminescent organometallic materials in the organic layer of the electroluminescent device of Kamatani and possess the properties taught by Kamatani in view of Kwong.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Kwong et al. (US 2003/0072964 A1) as applied to claims 1-2, 5-6, 13, 16, 18, 24, 26, 28, 30, 32, 36, and 38-40 above, and further in view of Boudreault et al. (US 2015/0236276 A1).
With respect to claim 7, Kamatani in view of Kwong teach the compound of claim 1, but fails to teach that at least one of Y is nitrogen.
Boudreault teaches metal complexes useful in organic light emitting devices, particularly as red dopants (abstract). Boudreault teaches that ligands which comprise more than one nitrogen atom in chelating side of a bidentate ligand are capable of achieving desirable red emission, whereas ligands with only one nitrogen are only capable of emitting yellow to green light (paragraph 0226, lines 8-13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to further modify the ligand of Kamatani to comprise another nitrogen atom in the chelating side of the ligand in order to achieve desirable red emission, rather than yellow or green emission.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407 A1) in view of Kwong et al. (US 2003/0072964 A1) as applied to claims 1-2, 5-6, 13, 16, 18, 24, 26, 28, 30, 32, 36, and 38-40 above, and further in view of Wagenblast et al. (WO 2014/17518 A).
With respect to claim 33, Kamatani in view of Kwong teach the OLED of claim 28, however, neither Kamatani nor Kwong teach the specific host compounds of the instant claim.
Wagenblast teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 23 which is pictured below.

    PNG
    media_image9.png
    119
    225
    media_image9.png
    Greyscale

In this formula, T is a sulfur atom (page 23, line 8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Wagenblast in the device of Kamantani in view of Kwong as Wagenblast teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (page 20, lines 15-17).

Claims 1-2, 5-7,13, 16, 18, 24, 26-28, 30, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (CN 104804045 A, using the attached translation for references) in view of Li et al. (CN 105111243 A, using the attached translation for references).
With respect to claim 1, Qiao teaches an iridium compound according to formula L3, (page 7, paragraph 0008) which is pictured below.

    PNG
    media_image10.png
    247
    236
    media_image10.png
    Greyscale

In this formula, R4 is a trifluoromethyl group, and the other R groups are hydrogen atoms, and Ar is a methyl substituted C6 aryl group (benzene) (paragraph 0010).
This forms the compound below.

    PNG
    media_image11.png
    319
    425
    media_image11.png
    Greyscale

This compound meets the requirements of the claim when at least one Y’ is a nitrogen atom and R2 is a fluorinated alkyl group and R1 is an alkyl group.
Qiao includes each element claimed, with the only difference between the claimed invention and Qiao being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with a reduced HOMO/LUMO orbital causing a red shift and reduced quenching, high stability, and improved lifetime of the organic electroluminescent device containing the compound (paragraph 0040), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Qiao teaches the compound of claim 1, and M is iridium, as discussed above.
With respect to claim 5, Qiao teaches the compound of claim 1, and ring A is selected as 
    PNG
    media_image12.png
    84
    96
    media_image12.png
    Greyscale
, as pictured above.
With respect to claims 6 and 7, Qiao teaches the compound of claim 1, as discussed above. As Qiao teaches a compound of claim 1 which only contains Y’ and not Y, the requirements of Y of the instant claim become alternative to the primary species, and thus the features of Y are not required by the claims, and therefore Qiao reads on the claim.
With respect to claim 13, Qiao teaches the compound of claim 1 and ring A is a 6-membered ring and at least one R1 is para to M.
With respect to claim 16, Qiao teaches the compound of claim 1, and LA is selected as 
    PNG
    media_image13.png
    160
    183
    media_image13.png
    Greyscale
 when one Y’ is nitrogen and forms a pyrimidine ring, and the other Y’ is a carbon atom, R8 is a trifluoromethyl group, R7 is a hydrogen atom, two R5 are methyl groups and the other is a hydrogen atom.
With respect to claim 18, Qiao teaches a compound of claim 1, and the compound has the formula Ir(LA)3 when M is Ir, and m and n are 3 and form a homoleptic compound.
With respect to claim 24, 26, and 27, as Qiao teaches a homoleptic compound, the presence of an ancillary ligand becomes alternative to the primary species, and thus the features of the instant claims are not required by the claims, and therefore Qiao reads on the claims.
With respect to claim 28, Qiao teaches an anode, a cathode, and an organic layer comprising an iridium complex (paragraph 0053) according to formula L3, (page 7, paragraph 0008) which is pictured below.

    PNG
    media_image10.png
    247
    236
    media_image10.png
    Greyscale


In this formula, R4 is a trifluoromethyl group, and the other R groups are hydrogen atoms, and Ar is a methyl substituted C6 aryl group (benzene) (paragraph 0010).
This forms the compound below.

    PNG
    media_image11.png
    319
    425
    media_image11.png
    Greyscale

This compound meets the requirements of the claim when at least one Y’ is a nitrogen atom and R2 is a fluorinated alkyl group and R1 is an alkyl group.
Qiao includes each element claimed, with the only difference between the claimed invention and Qiao being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with a reduced HOMO/LUMO orbital causing a red shift and reduced quenching, high stability, and improved lifetime of the organic electroluminescent device containing the compound (paragraph 0040), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 30, Qiao teaches the OLED of claim 28, and the emissive layer comprises the iridium compound (paragraph 0053, line 4), and the compound is a dopant (paragraph 0057, line 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the iridium compound as a dopant in the light emitting layer as taught by Qiao.
With respect to claim 36, Qiao teaches a consumer product (a display device, paragraph 0002) comprising an anode, a cathode, and an organic layer comprising an iridium complex (paragraph 0053) according to formula L3, (page 7, paragraph 0008) which is pictured below.

    PNG
    media_image10.png
    247
    236
    media_image10.png
    Greyscale

In this formula, R4 is a trifluoromethyl group, and the other R groups are hydrogen atoms, and Ar is a methyl substituted C6 aryl group (benzene) (paragraph 0010).
This forms the compound below.

    PNG
    media_image11.png
    319
    425
    media_image11.png
    Greyscale

This compound meets the requirements of the claim when at least one Y’ is a nitrogen atom and R2 is a fluorinated alkyl group and R1 is an alkyl group.
Qiao includes each element claimed, with the only difference between the claimed invention and Qiao being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an iridium complex with a reduced HOMO/LUMO orbital causing a red shift and reduced quenching, high stability, and improved lifetime of the organic electroluminescent device containing the compound (paragraph 0040), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 38, Qiao teaches the compound of claim 1, and ring A is phenyl, as discussed above.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (CN 104804045 A, using the attached translation for references) as applied to claims 1-2, 5-7,13, 16, 18, 24, 26-28, 30, 36, and 38 above, and further in view of Li et al. (CN 105111243 A, using the attached translation for references).
With respect to claim 42, Qiao teaches the compound of claim 1, as discussed above. However, Qiao does not teach any of the specific embodiments of the instant claim.
Li teaches perfluorinated or partially fluorinated alkyl groups with solubilizing and self-lubricating effects that can not only increase the solubility of the entire heterodox iridium metal complex, but they are also beneficial to solution purification and solution coating.
Li teaches that when a heteroligand comprises a fluorine-containing alkyl group, the structure increases the solubility of the conjugated iridium complex, reduces the sublimation temperature, and facilitates preparation of OLED devices.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to incorporate a perfluorinated alkyl group onto the heteroligand of Qiao in order to increase the solubility of the compound and also lower the sublimation temperature and facilitate preparation of an OLED device.
When the compound of Qiao is modified to have a perfluorinated alkyl group with less than 12 carbons, it forms the compound below which is identical to instant ligand LA118.

    PNG
    media_image14.png
    306
    488
    media_image14.png
    Greyscale

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786